United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 96-2747
                                 ___________

Danny D. Goodroad,                      *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        * Appeal from the United States
Vern Hjorth; Richard Richardson;        * District Court for the
Lester Doe (Joe); John Doe, II (Ted);   * District of Nebraska.
John Does, #3; Joe Hurd; Harry A.       *
Moore; Harold Clarke; John Doe, #4;     *     [UNPUBLISHED]
John Doe, #5; Jane Doe; Officer         *
Lefferdink; Officer Cabieles,           *
                                        *
             Appellees.                 *
                                   ___________

                       Submitted: July 23, 1997
                           Filed: September 3, 1997
                                 ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.
      Danny D. Goodroad appeals from the district court&s1 order, dismissing his
complaint without prejudice for failing to file an amended complaint in this 42 U.S.C.
1983 action after the court determined his complaint was deficient. We affirm.

      In his verified complaint, Goodroad named various Madison County jail and
Nebraska Department of Corrections (NDOC) officials, officers, and medical staff, and
two public defenders, claiming they violated a variety of his constitutional rights in
connection with his December 1995 detentions in the Madison County jail and the
Diagnostics and Evaluation Center of the NDOC, and his subsequent treatment.

       The magistrate judge reviewed the complaint under the district court&s Local
Rule 83.10, and ordered the complaint stricken for failing to comply with Federal Rule
of Civil Procedure 8. The magistrate judge concluded the factual allegations
surrounding the alleged constitutional violations were “vague, muddled, and
conclusory.” The magistrate judge granted Goodroad leave to file an amended
complaint, and warned Goodroad that if he failed to comply with Rule 8, the court
could dismiss the action. After Goodroad failed to file an amended complaint by the
date specified, the district court dismissed the action without prejudice.
       We review for abuse of discretion the dismissal of a complaint for failure to
comply with the district court&s order. See Edgington v. Missouri Dep&t of Corrections,
52 F.3d 777, 779 (8th Cir. 1995). Rule 8(a)(2) requires that a pleading must contain
“a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a)(2). Upon our review of the complaint, and liberally construing it
as we must, see Smith v. St. Bernards Regional Medical Ctr., 19 F.3d 1254, 1255 (8th
Cir. 1994), we conclude that the district court did not abuse its discretion by requiring
an amended complaint or in dismissing the action for Goodroad&s failure to file one.



      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.

                                           -2-
Accordingly, we affirm the judgment dismissing the action without prejudice.

A true copy.

      Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -3-